


Exhibit 10.44

 

MARK P. FRISSORA

HERTZ GLOBAL HOLDINGS, INC.

CHAIRMAN OF THE BOARD

225 BRAE BOULEVARD, PARK RIDGE, NJ 07656-0713

CHIEF EXECUTIVE OFFICER

PHONE:

(201) 307-2800

 

FAX:

(201) 307-2603

 

E-MAIL: mfrissora@hertz.com

 

 

 

December 18, 2008

 

Mr. Joseph R. Nothwang

c/o The Hertz Corporation

225 Brae Boulevard

Park Ridge, NJ 07656

 

Dear Joe:

 

This letter acknowledges the discussions we have recently been having regarding
your plans to retire from Hertz.  As we have discussed, we view your continued
employment over the next year as one of the keys to Hertz’s success in the
current challenging economic environment.  You have expressed your willingness
to remain with Hertz through December 31, 2009, subject to the terms and
conditions of this letter.

 


1.                                      CONTINUED EMPLOYMENT THROUGH
DECEMBER 31, 2009.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS LETTER, YOU HAVE
AGREED TO REMAIN EMPLOYED WITH HERTZ IN YOUR CURRENT ROLE OF EXECUTIVE VICE
PRESIDENT AND PRESIDENT, VEHICLE RENTAL AND LEASING, THE AMERICAS AND PACIFIC
THROUGH DECEMBER 31, 2009, AT WHICH TIME YOU PLAN TO RETIRE.


 


2.                                      PAYMENT IN LIEU OF SEVERANCE.  AS YOU
KNOW, HERTZ AND YOU PREVIOUSLY AGREED THAT, IF YOU RESIGNED FROM THE COMPANY ON
OR BEFORE JUNE 21, 2009 BECAUSE YOU DETERMINED THAT CERTAIN OF YOUR JOB
RESPONSIBILITIES HAD BEEN ADVERSELY AFFECTED BY CERTAIN MANAGEMENT CHANGES, YOU
WOULD BE ENTITLED TO RECEIVE THE SEVERANCE PAY AND BENEFITS UNDER THE CHANGE IN
CONTROL AGREEMENT, DATED AS OF FEBRUARY 1, 2008, ENTERED INTO BY YOU AND HERTZ
GLOBAL HOLDINGS, INC. (THE “CIC AGREEMENT”).  IN CONSIDERATION OF YOUR AGREEMENT
TO REMAIN WITH HERTZ THROUGH DECEMBER 31, 2009, HERTZ WILL PAY YOU $3,837,708,
WHICH REPRESENTS THE CASH SEVERANCE PAY TO WHICH YOU WOULD HAVE BEEN ENTITLED
UNDER THE CIC AGREEMENT DETERMINED AS IF YOUR EMPLOYMENT HAD TERMINATED ON
DECEMBER 31, 2008.  THIS PAYMENT WILL BE MADE TO YOU IN A LUMP SUM ON THE FIRST
PAYROLL DATE OCCURRING ON OR AFTER JANUARY 1, 2009.


 


3.                                      SUPPLEMENTAL RETIREMENT BENEFITS.  YOU
CURRENTLY PARTICIPATE IN HERTZ’S TAX-QUALIFIED RETIREMENT PLAN (THE “RETIREMENT
PLAN”) AS WELL AS ITS SUPPLEMENTAL RETIREMENT AND SAVINGS PLAN (THE “SRSP”) AND
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (“SERP II”).  WE HAVE AGREED TO THE
FOLLOWING WITH RESPECT TO YOUR ACCRUED BENEFITS UNDER THESE PLANS:


 

(A)           THE PORTION OF YOUR ACCRUED BENEFIT UNDER THE SRSP WHICH IS
GRANDFATHERED UNDER SECTION 409A OF THE CODE, WILL BE PAID TO YOU IN A LUMP SUM
WITHIN FIVE DAYS OF THE DATE THAT YOU EXECUTE THIS LETTER.  THE AMOUNT OF THIS
PAYMENT IS $3,921,858.

 

--------------------------------------------------------------------------------


 

(B)           THE REMAINING PORTION OF YOUR ACCRUED BENEFIT UNDER THE SRSP,
WHICH IS NOT GRANDFATHERED, AS WELL AS YOUR ACCRUED BENEFIT UNDER SERP II WILL
BE PAID TO YOU IN A LUMP SUM ON THE FIRST PAYROLL DATE OCCURRING ON OR AFTER
JANUARY 1, 2009.  THE AGGREGATE OF THESE TWO PAYMENTS IS $5,283,745.  THIS
AMOUNT ALSO INCLUDES THE ENHANCEMENT TO YOUR SERP II ACCRUED BENEFIT UNDER
SECTION 4(IV)(C) OF THE CIC AGREEMENT.  YOUR ACCRUED BENEFIT UNDER THESE PLANS
WILL BE DETERMINED AS IF YOU HAD RETIRED AND RECEIVED A LUMP SUM PAYMENT ON
DECEMBER 31, 2008.

 

(C)           YOU WILL CEASE TO ACCRUE BENEFITS UNDER THE SRSP AND SERP II AS OF
DECEMBER 31, 2008.  HOWEVER, YOU WILL CONTINUE TO PARTICIPATE IN THE RETIREMENT
PLAN WHILE YOU ARE A HERTZ EMPLOYEE, AND YOUR ACCRUED BENEFIT UNDER THE
RETIREMENT PLAN WILL BE PAID TO YOU WHEN YOU RETIRE IN ACCORDANCE WITH THE
GENERALLY APPLICABLE TERMS AND CONDITIONS OF THE RETIREMENT PLAN.

 


4.                                      EXTENDED OPTION EXERCISE PERIOD AND
ACCELERATED VESTING.  SO LONG AS YOU REMAIN ACTIVELY EMPLOYED THROUGH
DECEMBER 31, 2009, (OR, IF EARLIER, THE DATE OF YOUR TERMINATION OF EMPLOYMENT
BY REASON OF YOUR DEATH OR PERMANENT DISABILITY), THE POST-RETIREMENT EXERCISE
PERIOD APPLICABLE TO YOUR HERTZ GLOBAL HOLDINGS, INC. STOCK OPTIONS WILL BE ONE
YEAR.  ADDITIONALLY, ANY STOCK OPTIONS THAT WOULD VEST IN ACCORDANCE WITH THE
TERMS OF ANY SUCH OPTION AWARDS DURING 2010, SHALL BE ACCELERATED AND SHALL VEST
AS OF DECEMBER 31, 2009, (OR, IF EARLIER, THE DATE OF YOUR TERMINATION OF
EMPLOYMENT BY REASON OF YOUR DEATH OR PERMANENT DISABILITY), AND IN THE CASE OF
SUCH ACCELERATED STOCK OPTION AWARDS, THE POST RETIREMENT EXERCISE PERIOD SHALL
BE ONE YEAR.


 


5.                                      OTHER BENEFITS.  IT IS THE COMPANY’S
INTENTION THAT ANY AND ALL BENEFITS TO WHICH YOU MAY BE ENTITLED PURSUANT TO THE
CIC AGREEMENT AND LETTER AGREEMENT DATED FEBRUARY 1, 2008, AND WHICH HAVE NOT
BEEN ACCELERATED BY THE TERMS OF THIS LETTER AGREEMENT, SHALL BE PAID OR
MAINTAINED FOR YOUR BENEFIT AS THE CASE MAY BE IN ACCORDANCE WITH THE TERMS OF
THE CIC AGREEMENT AND LETTER AGREEMENT DATED FEBRUARY 1, 2008 FOLLOWING YOUR
RETIREMENT.


 


6.                                      EXCISE TAX GROSS-UP PAYMENT.  WE DO NOT
EXPECT THAT THE INDEMNIFICATION FOR GOLDEN PARACHUTE EXCISE TAXES SET FORTH IN
SECTION 5 OF THE CIC AGREEMENT WILL APPLY TO YOU.  HOWEVER, HERTZ ACKNOWLEDGES
ITS CONTINUING OBLIGATION TO YOU UNDER SECTION 5 OF THE CIC AGREEMENT.


 


7.                                      RELEASE.  YOU WILL EXECUTE THE RELEASE
OF CLAIMS ATTACHED TO THE CIC AGREEMENT ON DECEMBER 31, 2009.


 


8.                                      TERMS AND CONDITIONS OF EMPLOYMENT. 
DURING THE PERIOD COMMENCING ON THE DATE OF THIS LETTER AND ENDING ON
DECEMBER 31, 2009, YOU WILL CONTINUE TO PARTICIPATE IN THE SENIOR EXECUTIVE
PLANS, PROGRAMS AND ARRANGEMENTS OF HERTZ AND ITS AFFILIATES, WITH THE FOLLOWING
EXCEPTIONS: (1) YOU WILL NOT BE GRANTED ANY EQUITY COMPENSATION DURING 2009;
(2) BECAUSE THE PAYMENT PURSUANT TO PARAGRAPH 2 ABOVE INCLUDES A TARGET BONUS
AMOUNT, YOU WILL NOT RECEIVE A BONUS IN RESPECT OF HERTZ’S 2008 FISCAL YEAR;
(3) AS NOTED IN PARAGRAPH 3 ABOVE, YOU WILL CEASE TO ACCRUE BENEFITS IN THE SRSP
AND SERP II AS OF DECEMBER 31, 2008; AND (4) IN NO EVENT WILL A TERMINATION OF
YOUR EMPLOYMENT PRIOR TO DECEMBER 31, 2009 (WHETHER BY YOU OR BY HERTZ) ENTITLE
YOU TO SEVERANCE PAY.  FOR THE AVOIDANCE OF DOUBT, I CONFIRM THAT YOU WILL
PARTICIPATE IN ANY AND ALL BONUS COMPENSATION PLAN ESTABLISHED FOR THE MEMBERS
OF THE SENIOR MANAGEMENT TEAM IN 2009 AND WILL BE ENTITLED TO RECEIVE PAYMENT OF
THE BONUS AMOUNTS DUE UNDER THE TERMS OF ANY

 

2

--------------------------------------------------------------------------------


 


SUCH PLAN OR PLANS AT THE TIME WHEN SUCH PAYMENTS ARE MADE BY THE COMPANY TO THE
SENIOR MANAGEMENT TEAM BUT IN NO EVENT LATER THAN MARCH 31, 2010.  IN RESPONSE
TO YOUR REQUEST FOR CLARIFICATION OF YOUR 2009 COMPENSATION IN THE EVENT OF AN
INVOLUNTARY TERMINATION OF YOUR EMPLOYMENT, I CONFIRM THE COMPANY’S INTENTION TO
PAY YOUR FULL BASE SALARY AND THE FULL AMOUNT DUE UNDER ALL BONUS COMPENSATION
PLANS ESTABLISHED FOR THE MEMBERS OF THE SENIOR MANAGEMENT TEAM IN ACCORDANCE
WITH THE PLAN PROVISION AND ON THE BASIS OF SERVICE THROUGH YOUR PLANNED
RETIREMENT ON DECEMBER 31, 2009.


 

Joe, we are delighted that you have decided to remain with the company and look
forward to working with you in 2009.

 

 

 

Sincerely,

 

 

 

/s/ Mark P. Frissora

 

 

 

Mark P. Frissora

 

Chairman of the Board

 

Chief Executive Officer

 

3

--------------------------------------------------------------------------------
